Citation Nr: 0331619	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  97-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




REMAND

In July 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for to obtain an opinion by a 
medical doctor who specializes in pulmonary 
diseases, if available.  Send the 7 claims folders 
to the examiner for review.  If possible, provide 
the material in the indented paragraphs to the 
physician:  
The veteran served on active duty form 
December 1967 to September 1970 and had 
subsequent reserve service until 1991.  He 
died in July 1996 from cardiopulmonary arrest 
due to hypoxia due to acute respiratory 
disease syndrome due to hepatorenal failure, 
according to the death certificate.  Laennec's 
cirrhosis was listed an other significant 
condition contributing to death.  An autopsy 
was not performed.  He had a well-documented 
history of alcohol abuse with such associated 
problems as cirrhosis, esophageal varices and 
bleed, and ascites.  
The veteran's widow claims that his death was 
related to the use of tobacco products, the 
onset of which she reports was in 1967, during 
service.  Although she and the veteran did not 
marry until 1986, she claims that he smoked 4 
packs of cigarettes per day from 1967 to June 
1996.  However, a cursory review of the 
medical records shows that in February 1990, 
at an Army National Guard physical, the 
veteran was noted to smoke 1 pack per day and 
a July 1995 medical record notes that he 
admitted smoking 1/2 pack per day, having cut 
down from 1 pack per day, with a 30 year 
history of smoking.  There is a diagnosis of 
nicotine dependence in a VA discharge summary 
for hospitalization in December 1993.  
The terminal hospital records note that during 
hospitalization there was evidence of possible 
pulmonary edema, pneumonia or adult 
respiratory distress syndrome and that the 
final diagnoses were end stage liver disease, 
alcoholic cirrhosis and chronic alcoholism.  
Please review the medical records in 
this case and express an opinion as 
to the following:  

(1)  Assuming for the sake of argument that 
the veteran was nicotine dependent, can it be 
said, without resort to speculation, that his 
use of tobacco products at least as likely as 
not caused or contributed materially or 
substantially to cause his death.  (2) If the 
previous question is answered affirmatively, 
can it be said, based on a review of the 
evidence and without resort to speculation, 
that it is at least as likely as not that the 
veteran developed nicotine dependence during 
his period of active service from December 
1967 to September 1970 and, if so, that such 
nicotine dependence was the proximate cause of 
the veteran's death from the use of tobacco 
products?  Please provide the rationale for 
any opinion.  


2.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




